Citation Nr: 0430411	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-28 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and May 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio that denied the veteran's 
claim of entitlement to service connection for a back 
condition.  The veteran perfected a timely appeal of these 
determinations to the Board.

In September 2004, the veteran and his spouse, accompanied by 
the veteran's representative, testified at a hearing 
conducted before the undersigned Veteran's Law Judge at the 
local regional office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to service connection 
for a back condition must be remanded for further action.  

In this case, the record indicates that the veteran was 
involved in an automobile accident while serving in the army 
in Vietnam.  The veteran testified before the Board that 
since that time he has had trouble with his back and that he 
has seen at least three chiropractors for his condition.  In 
this regard, the Board notes that the veteran is competent to 
report that he has experienced a continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  In addition, the veteran's current 
chiropractor stated, in a February 2003 report, that X-rays 
of the veteran's spine revealed compression fractures at T5 
and T10 and that he has been treated for chronic neck and 
back pain.  It was also noted that the compression fractures 
appeared to be very old, that there was a significant amount 
of degenerative arthritis in and around the affected areas, 
and that these fractures are many times found in patients who 
have received spinal compression of the type the veteran 
described in his roll-over accident in Vietnam.  

Based on the foregoing, the Board finds that a VA examination 
is warranted to determine the current nature, extent and 
etiology of any back condition found to be present, and to 
determine if the veteran's condition is related to or had its 
onset during service.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim, and in the 
examination report, the examiner should offer an opinion as 
to the likelihood that any back condition found to be present 
is related to or had its onset during service.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  

Prior to conducting the examination, the RO must associate 
with the claims folder the outstanding records of the 
veteran's treatment for this condition.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c).  In this regard, the Board 
observes that the veteran has been receiving regular 
treatment for his condition from R. D. Berry, D.C.  Only one 
report dated n February 2003, but no treatment records, from 
Dr. Berry, have been associated with the claims folder.  In 
addition, the veteran also testified before the Board that he 
had received treatment from another chiropractor, a Dr. 
Huffer.  No treatment records from this doctor are associated 
with the file.  The Board notes that outstanding records and 
reports from these facilities may well relate to the 
veteran's disability and likely would contain significant 
medical findings and conclusions.  Upon remand, therefore, 
the RO should associate any such records with the file so 
they may be considered in the adjudication of the veteran's 
claim.  

In addition, the Board also observes that any treatment that 
the veteran may have received or is currently receiving for 
his condition at a VA facility would be relevant to his 
claim.  The RO should therefore inquire of the veteran as to 
whether he has received treatment since service for his 
condition at any VA Medical Center or medical facility.  If 
so, the RO should update the veteran's claims file to include 
records from facilities identified by the veteran.  In this 
regard, the Board also notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, the Board observes that following the RO's issuance 
of the June 2004 Statement of the Case, the RO obtained 
additional evidence pertinent to the veteran's claim, 
specifically a statement of the veteran's spouse dated in 
July 2004.  In such a situation, the law requires that the RO 
initially consider this evidence, re-adjudicate the claim, 
and issue an appropriate Supplemental Statement of the Case 
(SSOC).  38 C.F.R. § 19.31, 19.37 (2003).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he provide the addresses and 
approximates (beginning and ending) dates 
for the treatment provided by Drs. Berry 
and Huffer for his back condition, if 
available.  Any records identified by the 
veteran should be obtained and associated 
with the claims.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of any back 
disability found to be present.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any back disability found to be present.  
If the examiner diagnoses the veteran as 
having a back disability, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's back disability was caused by 
or had its onset during service, or if 
arthritis is diagnosed, within one year 
of service.  The examiner should also 
state the likelihood that the veteran has 
any back condition that was caused or 
aggravated by his in-service automobile 
accident.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
claim of entitlement to service 
connection for a back condition.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, to specifically include 
consideration of the July 2004 lay 
statement, and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




